COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                '
 ERIC FLORES,                                                  No. 08-11-00362-CR
                                                '
                        Appellant,                                  Appeal from
                                                '
 v.                                                             384th District Court
                                                '
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                '
                        Appellee.               '              (TC # 20110D01621)




                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination whether the appeal

should be dismissed for want of jurisdiction. Finding there is no appealable order, we dismiss

the appeal for want of jurisdiction.

       According to the docketing statement, the appellant, Eric Flores, is attempting to appeal

from an order appointing counsel to represent him in the trial court. The Clerk’s Office informed

Appellant that this not an appealable order and gave notice of the Court’s intent to dismiss for

want of jurisdiction unless he filed a response by December 10, 2011 showing grounds that the

appeal should be continued. No response has been filed.

       Generally, we only have jurisdiction to consider an appeal by a criminal defendant where

there has been a final judgment of conviction. See Workman v. State, 170 Tex. Crim. 621, 343
S.W.2d 446, 447 (1961); Bridle v. State, 16 S.W.3d 906, 907 (Tex.App.--Fort Worth 2000, no

pet.). An appellate court does not have jurisdiction to consider interlocutory orders, unless that

jurisdiction has been expressly granted by law. See TEX.CODE CRIM.PROC.ANN. art. 44.02
(West 2006); Bridle, 16 S.W.3d at 907. The exceptions to the rule are: (1) certain appeals while

on deferred adjudication community supervision, Kirk v. State, 942 S.W.2d 624, 625

(Tex.Crim.App. 1997); (2) appeals from the denial of a motion to reduce bond, TEX.R.APP.P.

31.1; McKown v. State, 915 S.W.2d 160, 161 (Tex.App.--Fort Worth 1996, no pet.); and (3)

certain appeals from the denial of habeas corpus relief, Wright v. State, 969 S.W.2d 588, 589

(Tex.App.--Dallas 1998, no pet.).      The trial court’s appointment of counsel to represent

Appellant is not an appealable interlocutory order. We therefore dismiss the appeal for want of

jurisdiction.



January 25, 2012                     ________________________________________________
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.

(Do Not Publish)




                                                  -2-